THE THIRTEENTH COURT OF APPEALS

                                   13-19-00515-CV


                       Daniel Campos and Ivonne C. Munoz
                                        v.
          Jaime Garza Elizondo and Maria De Lourdes Montemayor Salinas


                                  On Appeal from the
                    398th District Court of Hidalgo County, Texas
                            Trial Cause No. C-2275-15-I


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants, Daniel Campos and Ivonne C. Munoz.

      We further order this decision certified below for observance.

December 5, 2019